Citation Nr: 1338973	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for the period prior to February 4, 2012, and a disability rating in excess of 50 percent for the period beginning February 4, 2012, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1987 to April 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In a March 2012 rating decision, the Veteran was granted entitlement to a 50 percent disability rating for his bilateral hearing loss disability effective February 4, 2012.  This is not considered a full grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010 and accepted such hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.  

This case has previously been before the Board, most recently in December 2012, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  For the period prior to February 6, 2008, the Veteran's hearing impairment was no worse than Level II in his right ear and no worse than Level III in his left ear.

2.  For the period from February 6, 2008, to August 18, 2010, the Veteran's hearing impairment was no worse than Level VII in his right ear and no worse than Level VII in his left ear. 

3.  For the period beginning August 19, 2010, the Veteran's hearing impairment is no worse than Level VIII in his right ear and no worse than Level VIII in his left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the period prior to February 6, 2008, for bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating of 40 percent, but not higher, for the period from February 6, 2008, to August 18, 2010, for bilateral hearing loss disability have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for a disability rating of 50 percent, but not higher, for the period beginning August 19, 2010, for bilateral hearing loss disability have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in April 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In April 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he experienced difficulty hearing and difficulty understanding conversations.  He reported that he received treatment for his bilateral hearing loss disability at the VA Medical Center and currently used hearing aids for amplification.  The Veteran's audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
80
90
100
105
93.75
Left Ear
85
75
105
100
91.25

Speech recognition ability was measured at 64 percent in the right ear and 52 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was 55 decibels or more, the Veteran was qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying these values to Table VI results in a numeric designation of Level VIII in the right ear and Level VIII in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 50 percent rating.

As stated above, as the Veteran had audiometric testing results consistent with exceptional patterns of hearing loss, VA must also apply the audiometric testing results to Table VIa in order to determine if this would result in a better benefit to the Veteran.  Applying the above values to Table VIa, results in a numeric designation of Level IX in the right ear and Level IX in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 60 percent rating.

In June 2007, the Veteran was afforded another VA audiology evaluation.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
45
45
75
85
62.5
Left Ear
50
50
75
85
65

Speech recognition ability was measured at 92 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) were not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa.  Applying these values to Table VI results in a numeric designation of Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

In February 2008, the Veteran was seen at the VA Medical Center for an audiology consultation.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
60
65
90
95
77.5
Left Ear
65
65
90
95
78.75

Speech recognition ability was measured at 100 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was 55 decibels or more, the Veteran was qualified for consideration under both table VI and Table VIa.  Applying these values to Table VI results in a numeric designation of Level II in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

As stated above, as the Veteran had audiometric testing results consistent with exceptional patterns of hearing loss, VA must also apply the audiometric testing results to Table VIa in order to determine if this would result in a better benefit to the Veteran.  Applying the above values to Table VIa, results in a numeric designation of Level VII in the right ear and Level VII in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 40 percent rating.

In October 2008, the Veteran was seen at the VA Medical Center for another audiology consultation.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
60
60
90
95
76.25
Left Ear
65
60
90
95
77.5

Speech recognition ability was measured at 84 percent in the right ear and 88 percent in the left ear.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was 55 decibels or more, the Veteran was qualified for consideration under both table VI and Table VIa.  Applying these values to Table VI results in a numeric designation of Level III in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

As stated above, as the Veteran had audiometric testing results consistent with exceptional patterns of hearing loss, VA must also apply the audiometric testing results to Table VIa in order to determine if this would result in a better benefit to the Veteran.  Applying the above values to Table VIa, results in a numeric designation of Level VII in the right ear and Level VII in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 40 percent rating.

In November 2008, the Veteran was afforded an ear diseases VA examination.  It was noted that the Veteran's hearing loss had gotten progressively worse over the years.  However, there was no audiogram performed at that time.  Rather, the examiner simply referred to the audiogram completed at the VA Medical Center in October 2008.  

At his August 2010 Board hearing, the Veteran reported that his hearing had gotten worse since his last VA examination.  

In November 2012, the Veteran was afforded another VA audiology evaluation.  At that time, the Veteran reported that he missed conversation when he was not speaking face to face and that he had difficulty hearing in the presence of competing noise.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
70
80
95
95
85
Left Ear
75
85
95
95
87.5

Speech recognition ability was measured at 80 percent in the right ear and 78 percent in the left ear.  The examiner diagnosed bilateral hearing loss disability.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was 55 decibels or more, the Veteran was qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying these values to Table VI results in a numeric designation of Level V in the right ear and Level V in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating.

As stated above, as the Veteran had audiometric testing results consistent with exceptional patterns of hearing loss, VA must also apply the audiometric testing results to Table VIa in order to determine if this would result in a better benefit to the Veteran.  Applying the above values to Table VIa, results in a numeric designation of Level VIII in the right ear and Level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 50 percent rating.

The examiner noted that based on the severity of the Veteran's audiologic findings, the Veteran was likely to experience communication difficulties in most listening environments.  The examiner noted that the Veteran would likely have difficulty understanding speech at distances or in the presence of competing noise.  Additionally, the examiner noted that the Veteran's communication must occur at an optimal distance of four to six feet and face to face.  

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that the April 2007 and February 2012 VA examiners clearly stated the functional effects of the Veteran's bilateral hearing loss disability.  Therefore, the Board finds that the VA examination reports are in substantial compliance with requirements of Martinak.

Also of record are several lay statements from the Veteran's sons and various acquaintances of the Veteran's.  A review of those statements shows that the Veteran has been reported to experience difficulty with face to face conversation, difficulty hearing in groups, and difficulty hearing the television even when it was increased to excessively loud volumes.

In sum, for the period prior to February 6, 2008, the Veteran's hearing impairment was no worse than Level II in his right ear and no worse than Level III in his left.  These results fall squarely within the schedular criteria for noncompensable rating.  The criteria for a compensable disability rating are therefore not met for the period prior to February 6, 2008.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges that at his April 2007 audiology evaluation, the Veteran was noted to have profound sensorineural hearing loss, bilaterally, that would result in a 60 percent disability rating.  However, the Board notes that this examination was performed by an audiologist contracted by VA to perform examinations.  This examination was not conducted at a VA Medical Center by VA personnel.  Therefore, it cannot be determined as to whether the machine was properly calibrated or that the tests were given to VA standards.  Additionally, the findings of that audiogram were inconsistent with all of the other audiograms of record, to include a VA audiogram performed a mere two months later.  Therefore, given its inconsistencies with the other audiograms of record and the fact that it was not performed at the VA Medical Center as were all of the other audiograms of record, the Board finds the April 2007 audiology evaluation results to be of little probative value.  

For the period from February 6, 2008, to August 18, 2010, the Board finds that the Veteran's hearing impairment was no worse than Level VII in his right ear and no worse than Level VII in his left ear.  These results fall squarely within the schedular criteria for 40 percent disability rating.  Therefore, the criteria for a 40 percent disability rating are met for the period from February 6, 2008, to August 18, 2010.  38 C.F.R. § 4.85, Diagnostic Code 6100.

For the period beginning August 19, 2010, the date of the Veteran's Board hearing at which he first reported that his bilateral hearing loss disability had increased in severity since his last VA examination, the Board finds that the Veteran's hearing impairment is no worse than Level VIII in his right ear and no worse than Level VIII in his left ear.  These results fall squarely within the schedular criteria for 50 percent disability rating.  Therefore, the criteria for a 50 percent disability rating are met for the period beginning August 19, 2010.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

A disability rating of 40 percent, but not higher, for the period from February 6, 2008, to August 18, 2010, for bilateral hearing loss disability is granted, subject to the criteria applicable to the payment of monetary benefits.

A disability rating of 50 percent, but not higher, for the period beginning August 19, 2010, for bilateral hearing loss disability is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


